 1

 2
                                                                 JS-6
 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              CENTRAL DISTRICT OF CALIFORNIA

10

11   KEVIN COX,                                )   Case No. CV 19-8749 FMO (JCx)
                                               )
12                      Plaintiff,             )
                                               )
13                v.                           )   JUDGMENT
                                               )
14   SARAH KANG, et al.,                       )
                                               )
15                                             )
                                               )
16                      Defendants.            )
                                               )
17

18         IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.

19

20   Dated this 18th day of February, 2020.

21

22                                                                   /s/
                                                              Fernando M. Olguin
23                                                         United States District Judge

24

25

26

27

28
